FILED
                              NOT FOR PUBLICATION                            DEC 21 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SOLIVEN CRUZ BAUTISTA,                            No. 10-72491

               Petitioner,                        Agency No. A077-311-993

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Soliven Cruz Bautista, a native and citizen of the Phillippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings for substantial evidence and review de novo legal questions. Lim

v. INS, 224 F.3d 929, 933 (9th Cir. 2000). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Bautista failed to

establish that his political opinion or his alleged membership in a particular social

group were one central reason for his NPA-related experiences, which substantial

evidence indicates were motivated primarily by the NPA’s desire to obtain money

through extortion. See Parussimova v. Mukasey, 555 F.3d 734, 742 (9th Cir.

2009). Accordingly, Bautista’s asylum claim fails.

      Because Bautista has not established eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Bautista failed to set forth any substantive argument regarding the agency’s

denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60

(9th Cir. 1996) (issues not supported by argument are deemed waived).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-72491